UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5717 Dreyfus Worldwide Dollar Money Market Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 07/31/09 FORM N-Q Item 1. Schedule of Investments. -2- SSL-DOCS2 70180139v2 STATEMENT OF INVESTMENTS Dreyfus Worldwide Dollar Money Market Fund, Inc. July 31, 2009 (Unaudited) Negotiable Bank Certificates of Deposit36.3% Principal Amount ($) Value ($) Allied Irish Banks (Yankee) 1.63%, 10/19/09 25,000,000 Banco Bilbao Vizcaya Argenteria Puerto Rico (Yankee) 0.40%, 8/31/09 25,000,000 Bayerische Hypo-und Vereinsbank AG (Yankee) 0.42%, 8/17/09 25,000,000 Calyon (Yankee) 0.43%, 9/4/09 25,000,000 Credit Industriel et Commercial (Yankee) 0.55%, 9/21/09 25,000,000 Fortis Bank (Yankee) 1.10%, 8/7/09 25,000,000 Lloyds TSB Bank PLC (Yankee) 0.63%, 8/21/09 25,000,000 Natixis (Yankee) 0.52%, 11/3/09 25,000,000 UBS AG (Yankee) 0.72%, 9/10/09 25,000,000 Total Negotiable Bank Certificates of Deposit (cost $225,001,197) Commercial Paper38.7% ASB Finance Ltd. 0.50%, 8/12/09 15,000,000 a Atlantis One Funding Corp. 0.35%, 9/3/09 25,000,000 a CAFCO LLC 0.50%, 8/19/09 25,000,000 a Cancara Asset Securitisation Ltd. 0.70%, 9/9/09 25,000,000 a CIESCO LLC 0.40%, 9/23/09 25,000,000 a CRC Funding LLC 0.40%, 9/23/09 25,000,000 a General Electric Capital Services Inc. 0.50%, 8/6/09 Gotham Funding Corp. 0.41%, 9/18/09 25,000,000 a Societe Generale N.A. Inc. 0.65%, 8/10/09 Thames Asset Global Securitization No. 1 Inc. 0.40%, 10/13/09 25,000,000 a Total Commercial Paper (cost $239,895,291) Corporate Notes4.6% Bank of America Corp. 0.39%, 8/3/09 Lehman Brothers Holdings Inc. 0.00%, 3/27/09 20,000,000 b,c,d,e Total Corporate Notes (cost $45,000,000) U.S. Government Agency8.1% Federal Home Loan Bank 0.65%, 9/10/09 (cost $50,000,000) 50,000,000 f Time Deposits8.1% Commerzbank AG (Grand Cayman) 0.18%, 8/3/09 Landesbank Hessen-Thuringen Girozentrale (Grand Cayman) 0.19%, 8/3/09 Total Time Deposits (cost $50,000,000) Repurchase Agreements5.6% Barclays Financial LLC 0.20%, dated 7/31/09, due 8/3/09 in the amount of $10,000,167 (fully collateralized by $9,388,500 U.S. Treasury Notes, 4.25%, due 8/15/15, value $10,200,032) Deutsche Bank Securities 0.19%, dated 7/31/09, due 8/3/09 in the amount of $25,000,396 (fully collateralized by $21,141,000 Federal National Mortgage Association, 4.38%, due 9/15/12, value $22,904,324 and $4,654,000 Resolution Funding Corp., Strips, due 1/15/21, value $2,596,001) Total Repurchase Agreements (cost $35,000,000) Other2.2% Credit Support Agreement (cost $0) 0 c Total Investments (cost $644,896,488) 103.6% Liabilities, Less Cash and Receivables (3.6%) Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2009, these securities amounted to $189,901,090 or 30.6% of net assets. b Bankrupt security matured on March 27, 2009. Security valued at fair value based on similar defaulted securities that have not matured. c The Bank of New York Mellon Corporation ("BNY Mellon") has entered into a Capital Support Agreement with the fund, which provides that BNY Mellon, at no cost to the fund, will contribute capital to the fund up to 100% of the amortized cost of the security to the extent that the fund maintains a net asset value of $.995 on the sale, final liquidation or other final payment of the security. d Issuer filed for bankruptcy. e Non-income producingsecurity in default. f Variable rate securityinterest rate subject to periodic change. At July 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of July 31, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost (other than those securities covered by a Capital Support Agreement, as described in Note 1(e) below, which are carried at market value based upon valuations provided by an independent pricing service approved by the Board of Directors) in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains the right to sell the underlying securities at market value and may claim any resulting loss against the seller. Capital Support Agreement: The fund holds notes (the Notes) issued by Lehman Brothers Holdings, Inc. (Lehman). In order to mitigate the negative impact of holding these securities in light of the bankruptcy of Lehman, on September 16, 2008, the fund entered into a Capital Support Agreement (the Agreement) with BNY Mellon, the parent company of the funds adviser. Pursuant to the Agreement, BNY Mellon has agreed to provide capital support to the fund, subject to an aggregate limit of $20 million (the Maximum Capital Support Payment), if any of the following events result in the funds net asset value falling below $0.9950: (i) Any final sale or other final liquidation of the Notes by the fund for cash in an amount, after deduction of costs, which is less than the amortized cost value of the Notes as of the date such sale or liquidation is consummated; (ii) Receipt by the fund of final payment on the Notes in cash in an amount less than the amortized cost value of the Notes less costs in respect thereof, as of the date such final payment is received; and (iii) The date upon which a court of competent jurisdiction over the matter discharges Lehman from liability in respect of the Notes, and such discharge results in the receipt of aggregate payments on the Notes in an amount less than the amortized cost value of the Notes, less costs in respect thereof, as of the date such final payment is received. The obligations of BNY Mellon to provide capital support shall terminate upon the earliest to occur of (i) the repayment in full of the Notes, (ii) BNY Mellon making payments equal to the Maximum Capital Support Payment, (iii) the date on which the fund no longer holds any Notes, (iv) the mutual agreement of the fund and BNY Mellon to terminate the Agreement and (v) 5:00 p.m. Eastern Time on the date which is 364 days from the date of the Agreement unless BNY Mellon elects in writing to extend the term of the Agreement. On September 9, 2009, Dreyfus Cash Management Plus, Inc. sold the Notes it held in Lehman and therefore the payment required by the Capital Support Agreement was made by BNY Mellon to the fund.
